FRED MCJUNKIN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.McJunkin v. CommissionerDocket No. 8248.United States Board of Tax Appeals6 B.T.A. 425; 1927 BTA LEXIS 3507; March 9, 1927, Promulgated *3507 W. W. Rankin, Esq., for the petitioner.  George G. Witter, Esq., for the respondent.  PHILLIPS *426  Petitioner appeals from the determination of a deficiency of $729.63 in income tax for 1924, only a portion of which is in dispute.  FINDINGS OF FACT.  For the calendar year 1924 petitioner returned as taxable income from a partnership whose fiscal year ended October 31, 1924, the amount of $54,637.69.  One-sixth of this amount, $9,106.28, was prorated to the calendar year 1923 and the balance to the calendar year 1924, and this proration was accepted as correct by the Commissioner in his computation of the deficiency.  In computing the deficiency the Commissioner included a tax upon $9,106.28 at the rates prescribed by the Revenue Act of 1921 for the year 1923 and refused to allow the petitioner a credit for 25 per cent of the tax so computed, which credit was claimed by the petitioner under section 1200 of the Revenue Act of 1924.  OPINION.  PHILLIPS: The decision in this case must be adverse to the petitioner, being governed by the decision of the Board in the *3508 . Decision will be entered for the respondent.